                     UNITED STATES DISTRICT COURT

                             DISTRICT OF HAWAI‘I



DOUGLAS B. HACKETT,                           Case No. 19-cv-00015-DKW-KJM

             Plaintiff,                       ORDER GRANTING DEFENDANT’S
                                              MOTION TO DISMISS FIRST
       vs.                                    AMENDED COMPLAINT
                                              WITHOUT LEAVE TO AMEND
THE BANK OF NEW YORK                          AND DENYING MOTION FOR
MELLON, FKA THE BANK OF                       TEMPORARY RESTRAINING
NEW YORK, AS TRUSTEE FOR                      ORDER
THE CERTIFICATEHOLDERS OF
THE CWALT, INC., ALTERNATIVE
LOAN TRUST 2006-OA10
MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-
OA10.

             Defendant.



      On April 1, 2019, Plaintiff Douglas B. Hackett, proceeding pro se, filed a

First Amended Complaint (FAC) against Defendant Bank of New York Mellon

(“BONY”), alleging that BONY effectively stole his real property and violated his

right to due process through its allegedly improper and fraudulent foreclosure of

his home. Hackett also filed a Motion for a Temporary Restraining Order (TRO).




                                          1
Hackett seeks the return of his real property, an injunction to prevent his eviction,

compensatory damages, and the return of mortgage payments made.

       On April 16, 2019, BONY moved to dismiss the FAC on various grounds,

including the applicability of the Rooker-Feldman doctrine and res judicata.

Because the claims and relief sought in the FAC are barred by the Rooker-Feldman

doctrine, the Motion to Dismiss is GRANTED, and the FAC is DISMISSED for

lack of subject-matter jurisdiction. Because amendment would be futile, leave to

amend is DENIED. Hackett’s motion for a TRO (or preliminary injunction) is

DENIED as moot.

                                      BACKGROUND

       In 2006, Hackett purchased a home at 82-955 Aka Ala Street, Captain Cook,

Hawaii (the subject property). Motion to Dismiss (MTD), Dkt. No. 23, Ex. A,

Signed Promissory Note. The subject property was purchased through a

mortgage loan (Mortgage) from Countrywide Home Loans. Id. The Mortgage

was then assigned to Defendant BONY. Id., Assignment of Mortgage. On

March 6, 2012, BONY commenced judicial foreclosure proceedings in the Circuit

Court of the Third Circuit, State of Hawaii, Civil No. 12-1-140K. FAC, Ex 1.1


1
 The Court takes judicial notice of the documents from the Third Circuit Court (Dkt. No. 23).
See U.S. ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th
Cir. 1992) (explaining that a court “may take notice of proceedings in other courts, both within

                                                 2
On October 25, 2016, the State court issued its Findings of Facts, Conclusions of

Law, and Order Granting [BONY’s] Third Motion for Summary Judgment for

Foreclosure Against All Defendants and for Interlocutory Decree of Foreclosure.

MTD, Ex. C; Ex. L, Docket Report, Entry #245.

       Hackett subsequently filed several actions related to this foreclosure in

various courts, including State-court motions, bankruptcy court proceedings, and

another civil case in the Federal District Court for the District of Hawaii, which

Judge Seabright dismissed on August 7, 2017 on the basis of res judicata. See

MTD, Ex. L; Hackett v. Specialized Loan Servicing, LLC, 16-cv-00358-JMS-RLP

(D. Haw. 2017).

       On January 14, 2019, Hackett initiated the instant suit, filing a Complaint

and Motion for Injunctive Relief (TRO). Dkt. No. 1. During the February 28,

2019 status conference on Hackett’s TRO, the Court instructed Hackett to consider

the preclusive effect of the Rooker-Feldman doctrine in deciding how to proceed.

Dkt. No. 12.

       Hackett filed an Amended Complaint (FAC) on April 1, 2019. Dkt. No.

19. Therein, Hackett asserts thirteen counts against BONY, alleging various



and without the federal judicial system, if those proceedings have a direct relation to matters at
issue.”) (quotation omitted).

                                                  3
inexact causes of action, which the Court here seeks to interpret.2 Id. First,

Hackett alleges the loss of real and personal property under the Fifth and

Fourteenth Amendments. Id. Second, Hackett claims that BONY, and possibly

its predecessors, perpetrated fraud on the courts in obtaining the foreclosure of the

subject property. Id.

       More specifically, Hackett alleges that he tendered full payment of the

Promissory Note to BONY by presenting an “international promissory note” on

March 28, 2018, two years after the termination of the foreclosure proceedings in

the Third Circuit. TRO Reply, Dkt. No. 37, Ex. 1. He also appears to allege

that he sold the subject property to himself at some point, such that the foreclosure

of the property was a violation of his alter ego’s (the purchaser’s) rights. MTD

Opposition, Dkt. No. 35. Hackett supports these assertions with documents that

resemble legal instruments but are not, including a notarized “financing statement”

securing the purchase of the subject property in a sale from Hackett to himself; a

document prepared by Hackett wherein “DOUGLAS BRUCE HACKETT” grants

exclusive power of attorney to “Douglas Bruce Hackett”; and a “Legal Notice”

disclaiming any law enforcement efforts against him. MTD Opposition, Ex. 1.



2
 The FAC originally included Judge Robert Kim as a defendant but he has since been dismissed
from the lawsuit via notice of dismissal. Dkt. No. 29.

                                              4
          Along with the FAC, Hackett filed a second TRO.3 Id. Hackett seeks

injunctive relief to prevent BONY from evicting him from the subject property.

TRO Motion at 1. In support of this Motion, Hackett attaches a “Notice to

Vacate” issued by a law firm representing BONY, the titleholder of the subject

property, dated May 10, 2019. Id., Ex. 1.

          Liberally construing the FAC, apart from the claims brought under the

Constitution, it appears that Hackett’s claims sound in fraud. Among other

things, Hackett seeks the return of his real property, an injunction to prevent his

eviction and monetary damages in the amount of $1,620,000. FAC at 48.

                                 STANDARD OF REVIEW

I.        Subject Matter Jurisdiction

          BONY argues that the Rooker-Feldman doctrine prevents Hackett from

bringing some or all of his claims. “The Rooker-Feldman doctrine recognizes

that federal district courts generally lack subject matter jurisdiction to review state

court judgments.” Fontana Empire Ctr., LLC v. City of Fontana, 307 F.3d 987,

992 (9th Cir. 2002) (citing Dist. of Columbia Court of Appeals v. Feldman, 460

U.S. 462 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413 (1923)). The Court,



3
    The Court denied Hackett's First TRO on February 28, 2019. Dkt. No. 12.


                                                5
therefore, construes this argument as one challenging the Court’s subject matter

jurisdiction, which is properly brought under Federal Rule of Civil Procedure

12(b)(1). See Fed.R.Civ.P. 12(b)(1) (concerning lack of subject matter

jurisdiction); see also Murray v. Dep’t of Consumer & Bus. Services, 2010 WL

3604657, at *9 n.4 (D.Or. Aug. 12, 2010) (applying Rule 12(b)(1) principles to a

Rooker-Feldman argument).

      When presented with an argument under Rule 12(b)(1), “the district court is

ordinarily free to hear evidence regarding jurisdiction and to rule on that issue prior

to trial, resolving factual disputes where necessary.” Augustine v. United States,

704 F.2d 1074, 1077 (9th Cir. 1983). Where the court considers evidence outside

the pleadings for this purpose, “[n]o presumptive truthfulness attaches to plaintiff’s

allegations, and the existence of disputed material facts will not preclude the trial

court from evaluating for itself the merits of jurisdictional claims.” Id.

II.   Pro Se Status

      Because Hackett is proceeding pro se, the Court liberally construes his

filings. Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987). With that in

mind, “[u]nless it is absolutely clear that no amendment can cure the defect . . . a

pro se litigant is entitled to notice of the complaint’s deficiencies and an




                                           6
opportunity to amend prior to dismissal of the action.” Lucas v. Dep’t of Corr.,

66 F.3d 245, 248 (9th Cir. 1995).

      A court, however, may deny leave to amend where, inter alia, further

amendment would be futile. Gardner v. Martino, 563 F.3d 981, 990 (9th Cir.

2009); Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008).

                                    DISCUSSION

      BONY moves for dismissal of all causes of action asserted in the FAC with

prejudice. It does so relying, in part, on the Rooker-Feldman doctrine. The

Court addresses this issue first because it is jurisdictional.

I.    Rooker-Feldman

      The Ninth Circuit Court of Appeals has described the Rooker-Feldman

doctrine as follows:

      Rooker-Feldman is a powerful doctrine that prevents federal courts
      from second-guessing state court decisions by barring the lower
      federal courts from hearing de facto appeals from state-court
      judgments: If claims raised in the federal court action are ‘inextricably
      intertwined’ with the state court’s decision such that the adjudication
      of the federal claims would undercut the state ruling or require the
      district court to interpret the application of state laws or procedural
      rules, then the federal complaint must be dismissed for lack of subject
      matter jurisdiction.

Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th Cir. 2003). “Essentially, the

doctrine bars state-court losers complaining of injuries caused by state-court


                                            7
judgments rendered before the district court proceedings commenced from asking

district courts to review and reject those judgments.” Henrichs v. Valley View

Dev., 474 F.3d 609, 613 (9th Cir. 2007) (quotation omitted).

      Here, the causes of action asserted in the FAC concern the foreclosure of the

subject property by BONY. Principally, through those causes of action, Hackett

seeks to have the property title re-conveyed to him and for BONY’s ownership of

the same to be nullified. FAC at 48. He also seeks to forestall his eviction in

spite of the state's foreclosure judgment. Id.

      Notably, attached to both the FAC and the Motion to Dismiss are various

documents from Hackett's case before the Third Circuit Court of the State of

Hawaii. The case is Bank of New York Mellon, et al. v. Douglas B. Hackett, et

al., Civil. No. 12-1-140K. See, e.g., FAC, Dkt. No. 18-1. Among other things

in that proceeding, on October 25, 2016, the State court issued its Findings of

Facts, Conclusions of Law, and Order Granting [BONY’s] Third Motion for

Summary Judgment for Foreclosure against All [Plaintiffs] and for Interlocutory

Decree of Foreclosure. Dkt. No. 23-11, 20.

      Generally, therefore, Hackett cannot now ask this Court to effectively

overturn the Third Circuit Court's rulings by taking title of the subject property

away from BONY and returning it to Hackett. See Bianchi, 334 F.3d at 898.


                                           8
Hackett argues that Rooker-Feldman does not apply because “[the judgment in]

Civil Case #12-1-140K is moot/ or VOID… there was a subject matter

jurisdictional failing…[t]hus, the court lacked jurisdiction to proceed judicially in

the case.” FAC ¶15. Hackett, in other words, appears to challenge the

jurisdiction of the State court on the basis that “in the event there isn’t a competent

witness to verify facts…, the decision-maker doesn’t have subject matter

jurisdiction” and that BONY did not have such a fact witness. Id. ¶17. Of

course, this is exactly the type of action foreclosed by Rooker-Feldman: any

challenge to the State court’s jurisdiction should be made through that court, or

through the state's appeal process, not through a separately-filed challenge in

Federal court.

      Undeterred, Hackett also alleges that the loss of his home was caused by

BONY's fraud, not by the Third Circuit Court. FAC at ¶ 15. The Ninth Circuit

has explained that, in some circumstances, when the focus of a claim “is not on

whether a state court committed legal error, but rather on a wrongful act by the

adverse party,” Rooker-Feldman may not apply. Reusser v. Wachovia Bank,

N.A., 525 F.3d 855, 859 (9th Cir. 2008) (quotation omitted).




                                           9
      This, however, is not one of those exceptional circumstances. That is

because the Ninth Circuit has also explained that, when the alleged wrongful acts

have already been addressed in State court, any claim focused upon them would

still be barred by Rooker-Feldman. Id. at 859-860. Here, BONY’s alleged

wrongful acts were addressed by the Third Circuit Court. Notably, BONY’s

Motion for Summary Judgment (MSJ), which the State court granted, was opposed

by Hackett. MTD, Ex. B, Defendant’s Reply to Plaintiff’s Memorandum in

Opposition to Defendant’s Third Motion for Summary Judgment (Reply), April 16,

2016. In his Reply, Hackett presented the arguments that “the alleged and

attempted [assignment of the mortgage to BONY] is invalid and/ or fraudulent”

and “[BONY] has no privity in this matter.” Id. at ¶¶3-6. Indeed, the parties

addressed BONY's standing to foreclose, the fact that BONY was the current

holder of the Promissory Note and Mortgage, that Hackett was in default of the

loan, and that Hackett had failed to cure the default. Id. at ¶3. These are exactly

the arguments Hackett pursues here. In granting BONY’s MSJ, the Third Circuit

Court stated, “The Court having reviewed the Motion, Opposition and the

supporting declarations, based on the record herein, and for good cause

appearing…Plaintiff’s Third Motion for Summary Judgment for Foreclosure

Against All Defendants and For Interlocutory Decree of Foreclosure filed July 19,


                                         10
2016, is Granted.” MTD, Ex. C, Order Granting Plaintiff’s Third Motion for

Summary Judgment for Foreclosure. Thus, in considering BONY’s MSJ, the

Third Circuit was presented with the same contentions as Hackett presents here

and rejected them. See Guinn v. Apartment Owners Ass’n of Makaha Valley

Towers Bd. of Directors, 2015 WL 855151, at *7 (D. Haw. Feb. 27, 2015)

(explaining that the Rooker-Feldman exception does not apply to fraud that “goes

to the heart of the issues that were before the state court.”).

      Moreover, in denying Hackett’s subsequently filed Motion for Relief from

Final Judgment and Temporary Restraining Order and entering an order

“confirming foreclosure sale” and “directing conveyance and for writ of

ejectment,” the Third Circuit Court again rejected Hackett’s argument and

foreclosed this Court’s review of Hackett’s nearly identical claims. See MTD,

Ex. L, Third Circuit Docket Report in 12-1-140K. As a result, in asserting claims

focusing upon BONY's alleged fraud, Hackett is still asking this Court to review

the rulings of the Third Circuit Court concerning the same issue. Such claims are

barred by Rooker-Feldman. Reusser, 525 F.3d at 860.

      Indeed, Hackett himself plainly states “the simple Truth is that for a

multitude of reasons the auctioning of the subject property by the DEFENDANT

TRUSTEE is Theft and it must be returned to the rights Owner along with


                                           11
damages.” (sic). Plaintiff’s Opposition, Dkt. No. 37, at 5. This statement,

perhaps more plainly than any, demonstrates that Hackett’s efforts are aimed at

unraveling the Third Circuit Court’s decision and attendant outcomes. This aim

falls squarely within the proscription of the Rooker-Feldman doctrine.

          The same is true of Hackett’s claims brought under the U.S. Constitution.

While framed as constitutional, these claims likewise challenge the same Third

Circuit Court rulings described above and meet the same fate. This Court is

prohibited from such review of a State court decision. See Feldman, 460 U.S. at

483 n.16.

II.       No Leave to Amend

          Leave to amend should not be allowed when amendment would be futile.

Here, amendment of all of Hackett’s claims would be futile. In light of the

documents from the proceeding before the Third Circuit Court, none of Hackett’s

claims related to his real property can be cured by amendment because they are

foreclosed by the Rooker-Feldman doctrine. As a result, the Court declines to

allow leave to amend.4




4
    While not dispositive, the Court notes that Hackett has not requested leave to amend.

                                                   12
                                  CONCLUSION

        For the reasons set forth herein, the Bank of New York Mellon’s Motion to

Dismiss First Amended Complaint, Dkt. No. 23, is GRANTED without leave to

amend. Hackett’s Motion for Emergency Temporary Restraining Order, Dkt. No.

30, is DENIED. The Clerk is instructed to enter Judgment, pursuant to this

Order, in favor of Defendant Bank of New York-Mellon and to then close this

case.

        IT IS SO ORDERED.

        DATED: August 5, 2019 at Honolulu, Hawai‘i.




                                         13
